. C
Case 1:19-cv-09387-PAE Document16 Filed 10/15/19 Cage oa ~

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In the matter of Case No. 19-cv-09387

WBAI, as an Affiliate of the Pacifica Network, by
CAROLYN McGUIRE, Chairwoman of the WBAI
Local Board; HARVEY EPSTEIN, as a Contributor

a

{PROPOSED} ORDER TO

Member of the Pacifica Foundation and WBAI; SHOW CAUSE FOR A

ARTHUR SCHWARTZ, as a Producer Member of the TEMPORARY

Pacifica Foundation and WBAI; MIMI ROSENBERG, RESTRAINING ORDER AND
A PRELIMINARY

as a Producer Member of the Pacifica Foundation and
WBAI: JAMES SAGURTON, Member of the Board of INJUNCTION
Directors of the Pacifica Foundation; and ALEX
STEINBERG, Member of the Board of Directors of the
Pacifica Foundation,

Petitioners-Opponents,
For an Order Pursuant to Article 78 of the Civil Practice
Law and Rules and Section 1315 of the Not for Profit

Corporation Law to compel Respondent to restore the
status quo,

-against-

PACIFICA FOUNDATION,

 

Respondent-Movant.

Upon the accompanying declaration of Ford Greene, executed on October 14, 2019, with
exhibits attached thereto, the declaration of John Vernile, executed on October 14, 2019, with
exhibits attached thereto, the declaration of Kara M. Steger, executed on October 14, 2019, with
exhibits attached thereto, and the proposed form of order granting the relief sought herein (attached

hereto as Exhibit 1), it is hereby:

ORDERED that Petitioners-Opponents show cause before this Court, Room 1399
United States Courthouse, 500-Pear+Street, in the City, County and State of New York, on the
40 Cuts

FG:10574382.1

a
 

Case 1:19-cv-09387-PAE Document16 Filed 10/15/19 Page 2 of 3

- |
‘ day of October, 2019 at pe or as soon thereafter as counsel may be heard, why,

pursuant to Fed. R. Civ. P. Rule 65, a preliminary injunction should not be entered:

a. Enjoining Petitioners from implementing any motion from the October 13, 2019
meeting of the Pacifica National Board until such time as this Court has issued a
ruling determining the validity of the October 13, 2019 motions;

b, Enjoining Petitioners from disregarding or causing others to disregard the properly
passed motions of the Pacifica National Board on October 12, 2019 until such time
as this Court has issued a ruling determining the validity of the October 13, 2019
motions;

c. Enjoining Petitioners from holding or causing to be held any regular or official
meeting of the Pacifica National Board without following the notice procedures set
forth in Article 6 of Pacifica’s Bylaws as well as all other procedures in Pacifica's
Bylaws;

d. Enjoining Petitioner-Attorney for Petitioners Arthur Schwartz from engaging in
direct or indirect contact with Pacifica employees, including but not limited to the
Pacifica Human Resources Department and Pacifica National Board members,
regarding the subject of this litigation without prior consent from counsel for
Pacifica; and

e. Directing any further relief as the court deems just and necessary.

vo ORDERED, that Petitioners’ papers in response to this Order shall be filed oy October do.
ak Ss My at Spm
4 2019, any reply papers shall be filed by Respondent by October Le. 2019, ne a hearing on

7” Respondent’ S aa for a preliminary injunction shall be nT on October Hy oa if Sp M
Pesrnleat is 7 0 ave Those pals nn Polefpors,! soonah Ohl, ant Commedrutily

ORDERED, that sending the Court’s resolution of Respondent’s application for a Tr ent
Fb a
preliminary injunction, Petitioners shall be temporarily restrained and barred from taking any ‘ fi A hin,
“iy

actions to implement any motion from the October 13, 2019 meeting of the Pacifica National or ©

Board; WY EC

ORDERED that pending the Court’s resolution of Respondent’s application for a

preliminary injunction, Petitioners shall be temporarily restrained and barred from disregarding or

2
   
    

Case.1:19-cv-09387-PAE.. Document16,. Filed 1

=e

causing others to disregard the properly passed motions of the Pacifica National Board on October

12, 2019 until such time as this Court has issued a ruling determining the validity of the October

13, 2019 motions of the improperly convened faction of the Pacifica National Board;

ORDERED, that pending the Court’s resolution of Respondent’s application for a
preliminary injunction, Petitioners shall be temporarily restrained and barred from holding or
causing to be held any regular or official meeting of the Pacifica National Board without following

the notice procedures set forth in Article 6 of Pacifica’s Bylaws and all other procedures set forth

in Pacifica's Bylaws;

ORDERED, that pending the pending the Court’s resolution of Respondent’s application
for a preliminary injunction, Petitioner-Attorney for Petitioners Arthur Schwartz shall be
temporarily restrained and enjoined from engaging in any direct or indirect contact with Pacifica
employees including but not limited to the Pacifica Human Resources Department and Pacifica
National Board members, regarding the subject of this litigation, without prior consent from

counsel for Pacifica in this litigation;

ORDERED, that the Court’s electronic filing of this Order by ECF in the above-captioned

action shall be deemed good and sufficient service and notice thereof. eG ONWaTY IN the
aroun WPI Loy) be padre bu ko Ocho It a
Dated: New York, New York (\ - °

October {5 , 2019

ENTERED,

US.D.J.

4
